Citation Nr: 0726171	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-30 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for major depressive 
disorder (MDD) with psychotic features (claimed as 
depression/bipolar). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ryan Band, Law Clerk





INTRODUCTION

The veteran had active military service from July 1960 to 
August 1963.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision.


FINDING OF FACT

The veteran's MDD with psychotic features is not related to 
the veteran's time in service.  


CONCLUSION OF LAW

The veteran's MDD with psychotic features was not incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Entitlement to Service Connection for MDD

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran contends that he has a major depressive disorder 
as a result of working as a military policeman.  The veteran 
also asserts that on numerous occasions he received trauma to 
the head in the process of subduing individuals involved in 
bar room brawls.  

The service medical records do not note any complaints of, or 
treatments for, any head trauma during the veteran's time of 
service.  The veteran did receive a contusion to the nose in 
April 1961, but the veteran only received a cut.  A fracture 
was noted by history only.  The veteran's separation physical 
documented normal head, face, neck, and scalp at time of 
discharge.  Service medical records reflect that the veteran 
received treatment for anxiousness during service in August 
1962; however, there is no diagnosis of depression or other 
psychiatric disorder, the veteran resumed his full duties in 
October 1962, there was no further treatment for anxiousness 
during service, and on the report of medical history "no" 
was marked for depression or excessive worry, and psychiatric 
evaluation was negative.  

Post-service private treatment records reflect an impression 
of paranoid personality disorder in February of 1973 while 
the veteran was an inpatient at Elgin State Hospital, a 
facility of Illinois State Department of Health.  

In June of 1973, there was a diagnosis of anxiety and tension 
while the veteran was at the Zion-Benton Hospital.  In the 
medical report from Dr. Paas, it is noted that the veteran 
was having marked tension and depression because of family 
problems.  

In September 1996 the veteran sustained injuries in a motor 
vehicle accident.  The veteran sustained head trauma from the 
accident.  The veteran was diagnosed with mood disorder 
secondary to head trauma with depressive features in April 
1997 by Dr. Rosen.  Next, the veteran saw Dr. Afield, who 
reviewed the veteran's medical history in December 1998, and 
stated that based on his review of the veteran's records, he 
did not believe that the veteran had any major problems in 
the 1960's.  He goes on to state that the problems after the 
brain injury were unlike those before the injury.  No private 
physician provided any opinion suggesting the veteran's 
depression was a result of his time in service. 

VA treatment records show treatment for depression beginning 
in June 2003, and VA doctors noted that the veteran has a 
history of anxiety and depression.  The veteran is currently 
diagnosed with major depressive disorder; and while the 
veteran has reported feeling depressed during service, no VA 
physician has suggested that the veteran's current depression 
is related to his time in service. 

While the veteran believes that his major depressive disorder 
with psychotic features is related to his time in service, he 
is not medically qualified to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  As such, the veteran's opinion is 
insufficient to provide the requisite nexus between his 
depression and his time in service.   

In summary, in weighing the veteran's statements and in-
service evaluation for anxiousness in August 1962, on the one 
hand, and the lack of relevant findings or complaints at the 
time of separation, initial post-service treatment for 
anxiety, depression, and a personality disorder relating to 
marital and family problems, more recent treatment records 
reflecting treatment for emotional problems and head trauma 
resulting from a motor vehicle accident in 1996, and the 
opinions of Dr. Afield in December 1998, on the other, the 
Board finds the latter to be far more probative and 
persuasive, and that a preponderance of the evidence is 
against the veteran's claim.

As such, the veteran's claim for service connection for MDD 
is therefore denied.  


II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by a letter 
dated September 2003 which essentially informed the veteran 
of all four elements required by the Pelegrini II Court as 
stated above.  
 
VA treatment records have been obtained, as have service 
medical records, and private medical records.  Additionally, 
the veteran was offered the opportunity for a hearing before 
the Board, but he declined.  The Board further notes that 
while it has considered the possibility of remanding this 
claim for a VA examination and etiological opinion, the 
claims file already contains the private medical opinion of 
Dr. Afield that was based on a review of the entire record.  
The Board finds that such additional development is also not 
required since this and the other evidence of record does not 
indicate that the veteran's MDD may be associated with his 
evaluation for symptoms of anxiousness during service in 
August 1962.  38 C.F.R. § 3.159(c)(4) (2006).  
  
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
light of the denial of the veteran's claim, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.







ORDER

Service connection for major depressive disorder with 
psychotic features is denied. 


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


